                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS


UNITED STATES, ex rel.
BASHER S. AWAD, et al.
                                              Plaintiff,
v.                                                                       Case No. 16-2034-CM

COFFEY HEALTH SYSTEM

                                               Defendant.


                                                       ORDER
         The United States of America has now intervened in this action pursuant to the False Claims Act, 31 U.S.C.

§ 3730(b)(4), for the purpose of settlement (ECF No. 22). With the United States’ intervention, and at its request,

         IT IS ORDERED that the case and the Complaint (ECF No. 1), the Civil Cover Sheet (ECF No. 2), the

Notice of Intervention for the Purpose of Settlement (ECF No. 22) and this order be unsealed. All other documents

shall remain or be designated ex parte and under seal. Future filings shall not be under seal absent a showing and the

approval of the court.

         IT IS FURTHER ORDERED that, within five days of the United States’ receipt from Defendants of the

$50,000.00 Upfront Payment as described in Paragraph 1 of the Settlement Agreement, the parties shall file a joint

stipulation of dismissal. This dismissal shall be with prejudice as to the United States for the Covered Conduct

described in Paragraph D of the Settlement Agreement, and without prejudice as to the United States for all other

claims. This dismissal shall be with prejudice as to all of the Relator’s claims, except for Relator’s claim for

attorneys’ fees under 31 U.S.C. § 3730(d)(1), which the Relator shall dismiss separately within five days of receipt

of the resolution of the claim described in Paragraph 3 of the Settlement Agreement.

         IT IS SO ORDERED.

         Dated May 24, 2019.

                                                                  s/ James P. O’Hara
                                                                 James P. O’Hara
                                                                 U.S. Magistrate Judge
